Citation Nr: 9908995	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-45 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for a 
stomach disorder including ulcer disease.

2.  Entitlement to a higher rating for service-connected 
hemorrhoids, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983, with a subsequent period of reserve service.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO decision which determined that new 
and material evidence had not been presented sufficient to 
reopen a previously denied claim for service connection for a 
stomach disorder including ulcer disease, and which 
established service connection for hemorrhoids with an 
initial rating of 0 percent (the veteran appealed for a 
higher rating).  A personal hearing was held before an RO 
hearing officer in May 1997.  In a June 1997 decision, the RO 
assigned a higher rating of 10 percent for service-connected 
hemorrhoids, and the veteran continues to appeal for a higher 
rating.  


REMAND

The veteran claims that she incurred a stomach disorder 
including ulcer disease during her 1979-1983 active duty 
service, and asserts that she was treated for this condition 
on numerous occasions at Fort Jackson, South Carolina, during 
subsequent reserve service, and at the Naval Hospital in 
Charleston from 1983 to 1989.  Records of such treatment are 
not associated with the file and should be obtained.  38 
U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  As pointed out by 
the veteran's representative, when deciding whether the 
previously denied claim for service connection for a stomach 
disorder including ulcer disease should be reopened, the RO 
should apply the "new and material evidence" definition 
found in 38 C.F.R. § 3.156.  Hodge v. West, 155 F.3d 1356 
(1998).

With regard to the well-grounded claim for a higher rating 
for service-connected hemorrhoids, the Board notes that the 
veteran has never undergone a VA examination to evaluate this 
condition, and such should be performed prior to Board 
review.   38 U.S.C. § 5107(a) (West 1991); 38 C.F.R. § 3.326 
(1998); Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Any recent treatment 
records should also be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Therefore, these issues are REMANDED to the RO for the 
following development:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of military, other non-VA, or VA 
treatment or examination for a stomach 
disorder including ulcer disease from the 
time of her November 1983 release from 
active duty through 1989.  This includes 
but is not limited to reported treatment 
during this period at the the medical 
facility at Fort Jackson and at the Naval 
Hospital in Charleston.  The RO should 
obtain copies of the related medical 
records.

Similarly, the veteran should identify 
all sources of treatment for hemorrhoids 
since September 1997, and the RO should 
obtain copies of the related medical 
records.  

2.  The RO should have the veteran 
undergo a VA gastrointestinal examination 
to determine the severity of the service-
connected hemorrhoids.  The claims folder 
should be made available to and reviewed 
by the doctor in conjunction with the 
examination.

3.  Following completion of the above 
development, the RO should review the 
application to reopen a claim for service 
connection for a stomach disorder 
including ulcer disease, and in so doing 
the RO should apply the "new and 
material evidence" definition found in 
38 C.F.R. § 3.156 (see Hodge, supra).  
The RO should also review the claim for a 
higher rating for hemorrhoids.  

If the benefits remain denied, then a supplemental statement 
of the case should be issued to the veteran and her 
representative, and they should be given an opportunity to 
respond.  Then, the case should be returned to the Board for 
further appellate review.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

